Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 21 April 2021 is acknowledged. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 5, 6, and 8 recites a broad recitation, and the claim also recites a “preferably” range which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flahive (WO 2004/014142) in view of GWIN (Introducing soft serve ice cream machines from GWIN of Sweden). 
Regarding Claim 1, Flahive discloses a method for preparing an ice-containing tea or coffee beverage, the method comprising: (i) providing a beverage liquor containing soluble tea or coffee solids (paragraph 7), and a freezing-point suppressant (sorbitol, sucralose, Example 4, Page 6); (ii) aerating the beverage liquor by the addition of a gas (standard soft-serve ice cream machine, see abstract), that is, a standard soft-serve ice cream machine are known to provide aeration as evidenced by GWIN (see “Air- a critical ingredient”, page 5); (iii) flowing the aerated beverage liquor through a refrigeration system to cool the aerated beverage liquor and to thereby form a plurality of ice crystals within the aerated beverage liquor (standard soft-serve ice cream machine, see abstract); and (iv) dispensing the cooled aerated beverage liquor as an ice-containing tea or coffee beverage (paragraph 24). In any case, GWIN is further relied on to teach a standard soft-serve ice cream machine with an air pump (see page 5). Since Flahive 
Regarding Claim 2, Flahive further teaches wherein the beverage liquor comprises about 3.7wt% soluble coffee solids (see Example 4 which provides a composition of 3X concentrate: (10.87+0.25)/3= 3.70wt% after dilution, paragraph 25).
Regarding Claim 3 and 5, Flahive is silent to specifically reciting wherein the freezing point suppressant is present in an amount sufficient to suppress the melting point of the liquor by from 0.2 to 3°C compared to water, preferably from 0.2 to 1°C compared to water. However, since Applicant’s specification and Claim 5 requires an amount of 3.2 to 25 wt% sugar (page 4, line 31-33), Flahive necessarily discloses the limitation by teaching a 3x concentrate having about 1-35% sugar substitute (such as sorbitol), or 0.33% to 11.67%wt (1-35% divided by 3) in the diluted beverage liquor. Therefore, since Flahive discloses similar quantities of freezing point depressant to applicant, there is a reasonable expectation that the composition of Flahive would exhibit similar freezing point suppression. 
Regarding Claim 4, Flahive further teach wherein the freezing point suppressant is a sweetener (sucralose, sorbitol, example 4). 
Regarding Claim 6, Flahive further teaches wherein the beverage liquor comprises fats in an amount of less than 20wt% (0.01-25%, paragraph 19). 
Regarding Claim 8, Flahive is silent to wherein the step of aerating the beverage liquor introduces gas in an amount sufficient to achieve an overrun of from 10 to 150%, preferably 25 to 100%. However, GWIN, which was relied on to teach known standard soft-serve machine, also discloses various levels of overrun which depends on the desired mouth feel and taste (see bottom of Page 5) and further notes that overrun can vary between 0% up to 70%. Therefore, it would have been obvious to one of ordinary skill in the art to select the overlapping range of overrun to achieve the desired taste, texture, and appearance in the final product. 
Regarding Claim 9, Flahive further teaches wherein the added gas in the step of aerating the beverage liquor is air (as evidenced by GWIN).
Regarding Claim 10.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Julia (Healthy Frappuccino’s, The Roasted Root). 
Regarding Claim 7, Flahive discloses “generally” comprising flavoring agents, coloring agents, and texture modifiers to control ice crystal growth and or modify texture but does not indicate that these ingredients are critical (Page 2, Ln. 15-20). Rather, Flahive identifies them as “common ingredients that can be used” and are “well known in the art”. Therefore, it would have been obvious to selectively use, or not use, gums, thickeners, and/or stabilizers based on the desired texture of the beverage. In any case, Julie is relied on to teach a composition for a beverage containing coffee and ice crystals (i.e. Frappuccino’s) without the use of gums, stabilizers, and thickeners (see ingredient list, page 8 out of 17). Therefore, since both Flahive and Julia are directed to beverages containing ice crystals (i.e. slushies, Frappuccino’s), it would have been obvious to use a composition free of gums, stabilizers, and thickeners based on the desired texture of the beverage. Also, since Julia is oriented towards healthy beverages that excludes certain additives like carrageenan (page 6 of 17), it would have been obvious to one of ordinary skill in the art to selectively choose these ingredients based on the desired contents of the beverage. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 10, further in view of Calim (US 4,022,031). 
Regarding Claim 11, while the combination is directed to injected gas into the ice containing beverage, they are silent to specifically reciting wherein the inline addition of gas is through a plurality of gas inlet orifices. Calim discloses a method for producing frozen connection such as ice cream, where gas is also injected to the liquid mixture to achieve a desired level of overrun (Col. 2, Ln. 11-16). The gas is also used in a manner to vigorously agitate and stir the mix through a plurality of orifices to maintain homogeneity (see Col. 4, Ln. 14-18). 
Therefore, since Calim is also directed to injecting a gas into a liquid mixture to achieve a desired level of overrun, it would have been obvious to one of ordinary skill in the art to inject the gas through a plurality of orifices to uniformly mix and agitate the mixture. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 10, further in view of Cox et al. (US 5,633,029). 
Regarding Claim 12, the combination is silent to wherein the step of aerating the beverage liquor further comprises passing the flow of the beverage liquor with the added gas through a static mixer or one or more constricting orifices. However, since Flahive is directed to generic soft-serve ice cream machine, Cox is relied to teach a preparation of a suspension containing large numbers of small ice crystal in a sugar solution (see abstract), and further teaches passing the stream of liquid through a static mixture to modify the shape of the ice crystals produced (see Col. 2, Ln. 40-48). 
Since both Flahive and Cox are directed to liquid mixtures having ice crystals, it would have been obvious to use static mixtures to achieve the desired size and shape of ice crystals. 


Claim 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Wyatt et al. (US 2017/0183210). 
Regarding Claims 13 and 15, while Flahive is directed to a standard soft-serve ice cream machine, he is silent to specifically reciting wherein the refrigeration system is a refrigeration circuit comprising a recirculation flow-path, and wherein the refrigeration system comprises a heat exchanger having a first surface in contact with the flow of aerated beverage liquor and a second surface in contact with a chilled coolant liquid. However, the limitations of Claims 13 and 15 are conventional in a refrigeration cooling system, such as one taught by Wyatt, which discloses a beverage cooling system comprising a refrigeration circuit comprising a recirculation flow-path (paragraph 40), and a heat exchanger having a first surface in contact with the flow of beverage liquor and a second surface in contact with a chilled cooling liquid (beverage cooling module 3). 
Therefore, since Flahive is directed to dispensing a chilled beverage having ice crystals, it would have been obvious to one of ordinary skill in the art to use known refrigeration systems to provide the requisite chilling necessary to achieve the desired temperature. 
Regarding Claim 16, Wyatt further teaches wherein the chilled coolant liquid comprises propylene glycol (paragraph 35) and is at a temperature of from -5°C to -10°C (“generally below 0 degrees Celsius”, paragraph 40).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Kaiser et al. (US 5,433,084). 
Regarding Claim 14, the combination is silent to wherein the refrigeration system comprises a plastic duct within which the aerated beverage liquor is cooled. Kaiser discloses a soft-serve ice cream machine comprising which similarly mixes liquid with gas through an in-line mixer (see abstract and Col. 3, Ln. 12-18). Kaiser discloses a refrigeration system (38) which comprises plastic ducts in which the aerated beverage liquor is cooled (mixer 42, see Col. 3, Ln. 21-24 and Fig.3 which shows the mixer 42 within the refrigeration chamber 38). 
Therefore, since both Flahive and Kaiser are both directed soft-serve ice cream machines, it would have been obvious to use materials known in the art for cooling mixtures for making semi-frozen products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792